Citation Nr: 0100800	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-10 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board remanded this case 
back to the RO for further development in July 1999, and the 
case has since been returned to the Board.

In his April 1997 Substantive Appeal, the veteran requested 
an RO hearing before a VA hearing officer, and he was 
scheduled for such a hearing in January 1998.  However, in 
the same month, the veteran's representative informed the RO 
that he wanted to postpone his hearing so that he could 
obtain additional evidence.  In a letter issued that month, 
the RO informed the veteran that he needed to contact the RO 
when he was ready to have his hearing rescheduled and that no 
further action would be taken until that time.  No subsequent 
response has been received from the veteran.  In view of 
this, the Board finds that the veteran has, in effect, 
withdrawn his hearing request.  See 38 C.F.R. §§ 20.702(e), 
20.704(e) (2000).

Although the issue on appeal is entitlement to service 
connection for PTSD, the Board notes that the record on 
appeal contains several other psychiatric diagnoses.  In a 
January 2000 Supplemental Statement of the Case, it appears 
that the RO denied the veteran service connection for 
psychiatric disorders other than PTSD, in part, on the 
grounds that the veteran had not presented well-grounded 
claims for service connection.  However, a recent change in 
the law has eliminated the requirement that a claimant 
establish a well-grounded claim before VA has a duty to 
assist that claimant.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Thus, the issue of the veteran's entitlement to 
service connection for a psychiatric disorder other than PTSD 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, on balance, does not demonstrate 
that the veteran currently has a diagnosis of PTSD based upon 
participation in combat with the enemy during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Among the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the VA has a heightened duty 
to assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

The Board has reviewed the veteran's claim in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statement and supplemental statement of the case clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 
(1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").  The 
Veterans Claims Assistance Act of 2000 also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This obligation was satisfied by the VA 
examinations requested and accomplished in connection with 
this claim.  The Board is satisfied that all relevant facts 
have been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2000); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, the Board would point out that the record 
confirms that the veteran participated in combat with the 
enemy during service.  The veteran's DD Form 214 indicates 
that he received the Combat Infantryman Badge, and the Board 
accepts his receipt of this commendation as proof of 
participation in combat with the enemy during his tour of 
duty in Vietnam from November 1969 to November 1970.  As 
such, the Board will accept the veteran's lay contentions 
with regard to stressful in-service experiences, in the 
absence of clear and convincing evidence to the contrary.  

However, the question remains whether the veteran currently 
suffers from PTSD as a result of his in-service experiences.  
In this regard, the Board observes that one undated service 
medical record contains a description of the veteran as 
"nervous," but his November 1970 separation examination 
report is negative for any psychiatric problems.  The first 
post-service evidence of record of a psychiatric disorder is 
a November 1984 intake report, which contains diagnoses of 
continuous alcohol abuse, agoraphobia with panic attacks, and 
rule out PTSD.  The report reflects that the veteran reported 
nervousness following exposure to missiles in Vietnam and 
described nightmares of being back in Vietnam.

A June 1989 report from Robert Schweitzer, a licensed 
clinical social worker, contains Axis I diagnoses of 
continuous alcohol abuse, panic disorder with agoraphobia, 
and PTSD.  This report indicates that the veteran was 
suffering from thoughts of being back in Vietnam but had 
denied visual and auditory hallucinations.  The veteran's 
social worker referred to these findings in an August 1989 
letter, which was also signed by Steven D. Thompson, M.D.  
Additionally, a March 1991 report signed by the social worker 
and V. Balasubramanian, M.D., indicates that the veteran's 
PTSD symptoms, including flashbacks, had been alleviated.  

In conjunction with this claim, the veteran underwent two VA 
examinations in October 1996.  The first, a psychological 
evaluation, revealed some PTSD symptoms, including occasional 
nightmares, but the examiner, who reviewed the veteran's 
claims file, found that his complaints and his psychological 
testing results were not adequate to meet the criteria for a 
diagnosis of PTSD.  Specifically, the veteran lacked the 
"usual" experiences of frequent nightmares and dissociative 
experiences of specific content related to traumatic events.  
The examiner described the veteran's psychiatric disorder as 
an anxiety disorder, with depression and with organic 
factors.

Subsequently, the veteran underwent a VA PTSD examination 
with an examiner who, in an addendum dated in February 1997, 
indicated that the veteran's claims file had been reviewed.  
During the examination, the veteran reported no traumatic 
events in Vietnam other than "seeing rockets fall about 20 
feet from him," and the examiner found no symptoms of PTSD 
or unusual traumatic stressors.  The Axis I diagnosis was 
generalized anxiety disorder, with some compulsive traits.

Following the Board's July 1999 remand, additional medical 
evidence was added to the veteran's claims file.  However, 
the only newly received evidence containing any references to 
PTSD is a December 1992 admission note from Timken Mercy 
Medical Center in Canton, Ohio, which includes an Axis I 
diagnosis of rule out PTSD and reflects that the veteran 
reported "seeing dead bodies from Vietnam."

Given the conflicting evidence of record as to whether the 
veteran currently suffers from PTSD, the Board has considered 
the relative probative value of the noted opinions.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence").  The Board observes that the diagnosis of PTSD 
from 1989 and the reference to PTSD symptoms in 1991 were 
acknowledged by psychiatrists.  However, the veteran has not 
subsequently been treated for a diagnosis of PTSD.  Moreover, 
the two VA examiners who determined that the veteran did not 
meet the criteria for a diagnosis of PTSD based their 
opinions on a review of the claims file, and no subsequently 
received evidence contains a diagnosis of PTSD.  

While the Board acknowledges the diagnosis of PTSD in 1989 
and the reference to PTSD symptoms in 1991, the Board finds 
that the evidence of record, taken as a whole, supports the 
finding that the veteran's current psychiatric treatment is 
for disorders other than PTSD and that he does not, in fact, 
have a current diagnosis of PTSD.  The Board is cognizant of 
the veteran's contention that he currently suffers from PTSD.  
However, the veteran, who is competent to report his 
stressful experiences in Vietnam as well as current symptoms, 
nevertheless lacks the medical expertise necessary to render 
a diagnosis of a specific psychiatric disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, in view of the fact that the evidence of record does 
not support the finding that the veteran currently suffers 
from PTSD, the Board concludes that the preponderance of the 
evidence is against his claim for service connection for that 
disorder.  In reaching this conclusion, the Board 
acknowledges that all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  However, as the 
preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

